566 A.2d 397 (1989)
Pedro S. BRICENO
v.
Delia E. BRICENO.
88-523-A.
Supreme Court of Rhode Island.
November 28, 1989.
Lauren Jones, Jones & Aisenberg, Marvin A. Brill, Providence, for plaintiff.
Robert H. Friel, Lynch, McKiernan & Costello, Providence, for defendant.

OPINION
PER CURIAM.
This case came before a hearing panel of this court November 21, 1989 for oral argument pursuant to an order which had directed both parties to appear and show cause why the appeal should not be summarily sustained or denied.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the plaintiff's appeal should be sustained on the ground that the trial justice erred in selecting the 1983 value of the marital domicile for purposes of allocating a twenty percent (20%) share to the plaintiff. We do not fault the trial justice for awarding a twenty percent (20%) allocation of this marital asset to the plaintiff since his misconduct clearly was the cause of the breakup of the marriage. However, we are of the opinion that in the absence of compelling circumstances not present in this case, the trial justice should value marital assets as of the time of trial and not by selecting another date perceived by the trial justice to be the date of marital disruption.
Consequently, the papers in the case shall be remanded to the Family Court with directions that the trial justice modify the judgment so as to apply the twenty percent (20%) allocation of the marital domicile value to the plaintiff as of 1988. In all other respects, the judgment of the Family Court is affirmed. Since the 1988 value has been established on the record, no further evidentiary hearing will be required.
FAY, C.J., and SHEA, J., did not participate.